DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 1-16 and 20-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/25/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Claims 1-2 4-21 are currently pending.  In response to the Office Action mailed 11/26/2021, applicant amended claims 1, 3, 8 and 12; canceled claim 3 and newly added claims 20-21
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/17/2022, with respect to claims 1 and 17 have been fully considered and are persuasive.  Claims 1 and 17 were amended to include limitations of canceled claim 3, previously indicated as containing allowable subject matter.
Allowable Subject Matter
Claims 1-2 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “at least one contact layer groove comprises a first groove and a second groove, and the first groove and the second groove are different in depth.”
Claims 2, 4-16 are allowable due to dependency to claim 1.
US 20170052405 A1 to Yu et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Yu discloses various limitations of base claim 1: a display substrate, comprising: a base substrate (Fig. 10 substrate 110); a sealant on the base substrate (Fig. 10 sealing member 250); and a contact layer between the base substrate and the sealant (Fig. 10 alignment layer 150), the contact layer being in contact with the sealant (see fig. 10), a contact layer surface of the contact layer away from the base substrate is non-flat at a contact position (See Fig. 10) where the contact layer is in contact with the sealant, and a surface of the 
However, Yu does not disclose that “at least one contact layer groove comprises a first groove and a second groove, and the first groove and the second groove are different in depth.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 17.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “at least one contact layer groove comprises at least one first groove and at least one second groove, and the at least one first groove and the at least one second groove are different in depth.”
Claims 18-19 are allowable due to dependency to claim 17.
US 20170052405 A1 to Yu et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 17.  Specifically, Yu discloses various limitations of base claim 17: a manufacturing method of a display substrate, comprising: forming a contact layer (Fig. 10 alignment layer 150) on a base substrate (Fig. 10 substrate 110); and forming a sealant on the contact layer (Fig. 10 sealing member 250), the sealant being in contact with the contact layer (see fig. 10), a contact layer surface of the contact layer away from the base substrate is non-flat at a contact position where the contact layer is in contact with the sealant (See Fig. 10), _wherein the contact layer surface comprises at least one contact layer groove at the pact position where the contact layer is in contact with the sealant (See Fig. 10).

Regarding Claim 20.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “at least one contact layer groove comprises a plurality of first grooves and a plurality of second grooves, and the plurality of first grooves and the plurality of second grooves are different in depth, and wherein the plurality of first grooves and the plurality of second grooves are staggered.”
Claim 21 is also allowable due to dependency to claim 20.
US 20170052405 A1 to Yu et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 20.  Specifically, Yu discloses various limitations of base claim 20: a display substrate, comprising: a base substrate (Fig. 10 substrate 110); a sealant on the base substrate (Fig. 10 sealing member 250); and a contact layer between the base substrate and the sealant (Fig. 10 alignment layer 150), the contact layer being in contact with the sealant (see fig. 10), a contact layer surface of the contact layer away from the base substrate is non-flat at a contact position (See Fig. 10) where the contact layer is in contact with the sealant, and a surface of the sealant away from the base substrate is non-flat (See Fig. 10), wherein the contact layer surface comprises at least one contact layer groove at the contact position where the contact layer is in contact with the sealant (See Fig. 10). 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/EDMOND C LAU/Primary Examiner, Art Unit 2871